Citation Nr: 1537711	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to October 1960 and from August 1971 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is roughly in equipoise in regard to whether the Veteran has hearing loss disability related to noise exposure in service.

2.  The evidence is roughly in equipoise in regard to whether the Veteran has tinnitus related to noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for bilateral hearing loss disability and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2013).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
In this case, the Veteran contends that he has bilateral hearing loss disability and tinnitus related to his active service.  Statements from the Veteran reflect that he was exposed to loud noises while in the military.  See VA Form 21-526 (July2009).  The Veteran further reported he first noticed ringing ears after qualifying with certain guns and was told to get used to it, so he just went on with his life.  The Veteran noted that, during his military service, he was exposed to loud noises from guns, helicopters, ships, and gunships.  See Veteran's Correspondence (August 2009).  He noted in October 2009 that he had never been around loud noises since leaving military service.  See Veteran's Correspondence (October 2009).

Having carefully reviewed the evidence of record, the Board finds that the evidence of record, both for and against the claims, is roughly in equipoise and, therefore, service connection is warranted for bilateral hearing loss disability and tinnitus.

Weighing against the claims, the Veteran's service treatment records reflect no complaints or findings for hearing loss or ringing.  Hearing complaints are first documented in October 2002 during a private medical evaluation.  At that time, the Veteran reported a history of loud noise exposure while in the Army.  Bilateral high frequency sensorineural hearing loss based on an audiogram was assessed.  VA treatment records reflect that the Veteran first presented for hearing problems in 2009.  During an October 2009 audiological evaluation, the Veteran reported hearing problems for many years and tinnitus since 1958.  Report of VA audiological examination dated in December 2009 diagnosed a hearing loss disability for VA purposes (based on speech discrimination scores of less than 94 percent using the Maryland CNC Test) along with tinnitus, but the examiner concluded that the disorders were not due to service because the Veteran had normal hearing at 500-4000 Hertz for each ear at the time of discharge and because tinnitus was not documented until 2000 (roughly 24 years after service).  The Board finds that the evidence showing many years intervening the Veteran's military service and the first documented findings for hearing disorders (sensorineural hearing loss disability and tinnitus) coupled with the negative medical opinion on VA examination in December 2009, weighs against the claims.  It is noted that report of VA examination dated in December 2009 is probative as this was prepared by a skilled audiologist after evaluation of the Veteran and review of the claims file.
However, weighing in favor of the claims is a 1978 service separation hearing test which revealed borderline mild hearing loss (30 dB) at 6000 Hertz for each ear, which although not a frequency relevant for a finding of disability for VA purposes may suggest the start of hearing changes for the Veteran.  Also, weighing in favor of the Veteran's claims are his reports of military noise exposure with hearing loss and tinnitus, which is consistent with the history provided when hearing problems in 2002 were first documented.  This coupled with the favorable private medical opinion dated in August 2010 linking his hearing loss and tinnitus to noise exposure in service weighs in favor of the claims.  It is noted that the August 2010 medical opinion reflects that the Veteran's bilateral hearing loss disability and tinnitus were as likely as not a direct result of noise exposure during active duty.  The physician accepted the Veteran's report of a 40 year history of tinnitus and diminished hearing acuity as truthful.  The Board notes that, in this regard, the Veteran is competent to report his symptoms and their onset, Layno v. Brown, 6 Vet. App. 465, 469 (1994), and he is credible in the absence of any clear incongruities in the record.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The favorable lay and medical evidence is probative in this matter.  It is noted that the August 2010 favorable private medical opinion is probative as it was prepared after in-person evaluation of the Veteran, conducting an audiogram, and obtaining a history.  Furthermore, the Board believes that the Veteran's report of acoustic trauma from military noise is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

Weighing the evidence of record, the Board finds that there is an approximate balance of the evidence in regard to the claims for service connection for hearing loss disability and tinnitus.  The record reflects the presence of a hearing loss disability as defined by 38 C.F.R. § 3.385 , exposure to acoustic trauma in service, a competent and credible history of hearing loss and tinnitus since noise exposure in service, and a medical nexus opinion for the hearing loss claim.  However, the record also reflects no hearing loss disability as defined by VA either in service or soon after service separation, and no documented complaints of hearing loss for many years after service discharge, coupled with many years intervening service discharge and a diagnosed hearing loss disability.  Although there are no documented complaints of hearing problems during the many years intervening service and 2002, the Board finds that the Veteran is competent to report his symptoms, that it is reasonable to believe that the Veteran went about day-to-day life until his symptoms became too bothersome, and that the Veteran is credible because his history of noise exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) .

Accordingly, the claims are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


